Citation Nr: 0530553	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  A Veterans Law Judge who is 
no longer with the Board, in July 1996 and October 1998, 
remanded the case to the RO for further development.

The veteran in June 2000 advised the Board that he was no 
longer represented by the Oregon Department of Veterans' 
Affairs and, since then, he has proceeded on the record 
representing himself in the appeal.

In a July 2000 Board decision, the Board granted entitlement 
to service connection for tinnitus, denied service connection 
for Meniere's disease, and determined that the claim for 
bilateral hearing loss was well grounded.  The hearing loss 
claim was then remanded for additional evidentiary 
development.  Thereafter, the veteran brought a timely appeal 
to the U.S. Court of Appeals for Veterans Claims from the 
portion of the July 2000 decision wherein the Board denied 
entitlement to service connection for Meniere's disease.

The Court, in April 2001, vacated the July 2000 Board 
decision, and remanded the case for another decision on the 
merits of the service connection claim for Meniere's disease, 
taking into consideration matters raised in the Court's 
order.  The Court observed that it had no jurisdiction with 
respect to the remanded claim of entitlement to service 
connection for hearing loss, and therefore it remained 
pending.  The Board in October 2001 advised the veteran of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  The veteran provided additional 
argument in October 2001 and December 2001 correspondence to 
the Board.

In a May 2002 decision, the Board again denied entitlement to 
service connection for Meniere's disease.  The service 
connection claim for hearing loss was not adjudicated, as it 
was the subject of a pending remand from 2000.

Thereafter, the veteran brought a timely appeal to the Court 
from the May 2002 Board decision.  In March 2004, the Court 
vacated the May 2002 Board decision, and remanded the case 
for another decision taking into consideration matters raised 
in the Court order, namely compliance with due process 
requirements pertaining to the duty to notify and assist as 
will be further explained herein.  In a September 2004 
remand, the Board addressed the matters raised by the Court, 
the RO has since taken action on those matters, and the claim 
is now ready for appellate review.  

The Board notes that the service connection claim for 
bilateral hearing loss has remained pending since the initial 
2000 Board decision.  However, the actions requested in the 
July 2000 Board remand as to that claim have never been 
undertaken, nor was that portion of the Board's decision 
vacated.  In order to assure due process to the veteran, and 
to insure compliance with our previous remand, see Stegall v. 
West, 11 Vet. App. 268 (1998), this claim must, regrettably, 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for the following development.  VA will 
notify the veteran when further action is required on his 
part.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
Meniere's disease is etiologically related to service, nor 
are the presumption provisions of law regarding organic 
diseases of the nervous system applicable in this case.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by 
service, nor may Meniere's disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his service 
connection claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a September 2004 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions, and the 
September 2004 letter included the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised, by virtue of multiple rating decisions, a 
detailed Statement of the Case (SOC) and multiple 
Supplemental SOCs, of the pertinent law and what the evidence 
must show in order to substantiate the claim.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that VA, private and Social Security Administration 
records are on file and the records contains multiple VA 
examination reports.  It is also clear that the veteran has 
purposely failed to appear at scheduled VA examinations as 
will be further explained herein.   

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  The 
veteran has specifically reported that he does not have any 
more evidence to submit and requested that the Board to 
immediately proceed with the readjudication of his appeal 
(August 2004).  The Board notes, in addition, that the 
service medical records have been secured for the file.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records show that, on the pre-
induction examination in December 1954, he had normal ears 
and neurological status.  Bilateral hearing was reported as 
15/15 to whispered voice, and no entry was made in the 
summary of defects and diagnoses.  The January 1957 
examination for separation shows normal ear and neurological 
examination.  Bilateral hearing was reported as 15/15 to 
spoken and whispered voice.  Audiometer results reported on 
the examination form showed hearing thresholds in decibels of 
0/0/-5/-5/-5 and -5/-5/-5/-5/5 at 500, 1,000, 2,000, 4,000 
and 8,000 Hertz.  VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.  On evaluation, pure tone 
threshold levels, in decibels, converted from ASA to ISO/ANSI 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
XX
10
LEFT
10
10
10
XX
10

There was no entry in the summary of defects and diagnoses.  
The military records show he was assigned to an anti-aircraft 
artillery unit.

In September 1958, the veteran filed a compensation claim for 
a "left ear condition 1956".  He reported treatment at a 
naval air force base in Chicago, Illinois, in 1956.  He did 
not respond to an October 1958 RO request for evidence or 
report for a VA examination of the left ear which appears to 
have been scheduled for December 1958.  The RO requested 
additional service medical records regarding the reported 
treatment for an ear condition in the left ear at the time 
and location the veteran had reported.  The service 
department in November 1958 responded that no additional 
records were found.  The RO in January 1959 advised him that 
his claim was disallowed since he failed to report for 
examination.  The letter was sent to his address of record.

In June 1992, the veteran filed for VA non-service-connected 
disability pension.  VA medical records dated in 1992 mention 
hearing loss and alcohol/substance abuse.  The summary of his 
hospitalization from May to June 1992 shows that the veteran 
was primarily treated for alcohol dependence, but that the 
diagnoses also included hearing loss and that it was reported 
he was extremely hard of hearing.  There was no reference to 
Meniere's disease.  The veteran's medical history was 
positive for blackouts and drinking a fifth of liquor a day 
for 12 years.

The worksheet for the September 1992 VA audiology examination 
shows that the veteran reported a history of dizziness 
without vertigo or nausea, constant tinnitus and fluctuating 
hearing loss.  He said the tinnitus, noticed on the right 
side, began when the dizzy spells began.  On the general 
medical examination the veteran complained of occasional 
dizziness climbing stairs.  The examiner noted a profound low 
frequency hearing defect on examination of the ears and 
normal cranial nerves on the neurology evaluation.  The 
diagnoses included profound hearing deficit.  A VA examiner 
for hypertension (August 1992) noted he complained of 
occasional episodes of postural vertigo.

A VA examiner for ear disease reported that the veteran had 
increasing hearing loss especially in the right ear for about 
18 years, and that it decreased in the left ear about two 
years before.  He had constant, variable bilateral tinnitus.  
He complained that he was exposed to much gunfire while in 
the Army.  The diagnoses were bilateral hearing loss and 
secondary, constant bilateral tinnitus.

Contemporaneous VA clinical records included a May 1992, an 
ear, nose, and throat consultation note documenting the 
veteran's complaints of decreased right ear hearing of 17 
years without significant change and fluctuating left ear 
hearing loss for a year.  It was noted he had a history of 
previous noise exposure, tinnitus and occasional vertigo, but 
no history of otologic trauma.  The assessment was hearing 
loss.  A history was taken in July 1992 of fluctuating 
hearing loss, dizziness described as unsteadiness and not 
vertigo with the left ear reported as the better ear.  
Reportedly, the veteran had moderate to profound loss 
probably mixed in the right ear and mild to profound 
sensorineural loss in the left ear. The veteran was to 
receive further evaluation including electronystagmography 
(ENG).  

An ENG report of September 1992 noted the onset of dizziness 
was unknown, but that the veteran was a former alcoholic and 
"felt dizzy a lot", and to a certain degree, all the time.  
He reported nausea rarely accompanied dizziness and 
fluctuating left ear hearing loss documented over the 
previous two months.  The examination impression was 
significant unilateral weakness on the left.

In November 1992 a neurology evaluation impression was 
possible vestibular problem for the reported history of near 
syncopal episodes.  He stated that he felt lightheaded and 
dizzy but never "blacked out".  An ear, nose and throat 
clinic report noted fluctuating hearing loss and gait 
difficulty that was assessed as rule out multiple sclerosis 
versus autoimmune disorder, bilateral Meniere's.  

In February 1993, the veteran filed a claim for hearing loss 
and tinnitus.  He said that both had begun in military 
service when he was exposed to firing of anti-aircraft guns 
without any hearing protection, and not advised of potential 
damage.  He said in service he was told that the problem 
would disappear, and that he believed this since his symptoms 
were mild or intermittent.  He recalled that the ringing 
became louder around 1976 and later involved the left ear.  
He said that recently he was plagued with additional inner 
ear problems that he identified as a constant feeling of 
dizziness and loss of balance.  He recalled complaining about 
his problems when he was given an audiology examination in 
service.  He asserted that these problems were the result of 
noise damage during his military service.

A magnetic resonance imaging (MRI) of the head early in March 
1993 was reported as showing left basal ganglia lacunar 
infarct, moderately severe supratentorial and infratentorial 
atrophy, and no findings to confirm demyelinating process or 
acoustic neuroma.  A March 1993 tympanogram report had 
comments of subjective vertigo and increased hearing loss and 
that test results indicated a possible developing middle ear 
problem.

Another clinician in March 1993 felt the veteran might be 
experiencing an exacerbation of the "Meniere's like 
problem" he had.  The same clinician wrote on another 
occasion early in March 1993 that he experienced true 
vertigo, fluctuating hearing loss and tinnitus, mentioned the 
ENG results, and stated that the etiology of the problem was 
unknown, although the symptoms and clinical findings 
suggested he had Meniere's.

In a March 1993 rating decision, the RO denied service 
connection for hearing loss, tinnitus, and an inner ear 
problem.

According to an audiology clinic report in June 1993, the ENG 
and other signs were consistent with Meniere's.  

In his 1994 substantive appeal, the veteran explained that he 
began suffering from tinnitus while in military service when 
he was exposed to a greater degree of noise than in most 
occupations, that he complained about it, and that he was 
under the impression that his complaint was recorded.  VA 
medical records in March 1994 show the ear, nose and throat 
assessment was that findings were consistent with severe 
Meniere's disease.

The veteran's testimony at the June 1994 hearing was 
essentially a further explanation of his previously stated 
contentions and recollections regarding exposure to weapons 
firing in service.  He recalled having his hearing tested 
before he left the service (Transcript (T) 4-5, 13).  He also 
elaborated on the extent of shooting he engaged in after 
service, and his recollections of conversations with 
physicians regarding his hearing problem (T 7, 9, 17-18, 20- 
21).  He felt that Meniere's was the result of his military 
experience but noted a VA physician, had told him he had the 
disorder but did not know what caused it (T 10).  The veteran 
indicated that the first problems ear problems he had he 
noticed in 1972 and 1976, but indicated that he had always 
had tinnitus and ringing noises prior to that time (T. 18).  

The veteran supplemented the record with information 
regarding tinnitus, Meniere's disease, and hearing loss found 
in the Mayo Clinic Family Health Book and the Health 
Reference Center.  He added additional information after 
further research of the Health Reference Center that included 
a government agency report on the prevalence of hearing loss 
in certain age groups that was once found in World War II 
artillery personnel.  The veteran also provided information 
regarding Meniere's disease and hearing loss from Disability 
Evaluation Under Social Security, a handbook for physicians.

He wrote in September 1994 that Meniere's was the final stage 
of his hearing and ear problems.  He argued, citing Cartright 
v. Derwinski, 2 Vet. App. 24 (1991), that his sworn 
testimony, unless rebutted, may serve to place the evidence 
in equipoise, and that his testimony was not contradicted as 
to facts not recorded in his service treatment record.  In a 
statement supplementing this argument he pointed out that VA 
records mentioned a clinician discussed his case with a VA 
physician.

In April 1995 a Member of Congress who expressed interest in 
the veteran's case and supported his contentions submitted an 
April 1995 report from J.B., M.A., a hearing, speech and 
language therapist.  The therapist concluded that the veteran 
had a profound bilateral sensorineural hearing loss and 
chronic tinnitus.  The therapist opined that the gradual and 
progressive nature of his hearing loss and tinnitus in his 
mid-to-late fifties suggested noise-induced hearing loss 
rather than such loss associated with aging.  The report 
included no statement or opinion regarding Meniere's disease.

In March 1995, the veteran reported that he had begun 
receiving Social Security benefits.  

Congressional correspondence that VA received in 1996 
included a lengthy statement from the veteran wherein he 
argued, in essence, the hearing evaluation in service at 
separation was on account of his complaints and that this 
evidence was "suppressed".  He asserted the test would not 
have been completed had he not made a complaint about 
tinnitus.  He also itemized various statements the RO made 
regarding evidence in his case that he felt were 
misinterpretations of the record.  He argued further that it 
is not his fault if reports from military service were not 
written or are missing.

Pursuant to the Board remand in July 1996, the veteran was 
asked to identify relevant treatment records.  He wrote in 
November 1996 regarding his military service and noise 
exposure that physicians linked to his hearing loss.

The veteran underwent VA ear and audiology examinations in 
December 1996.  The ear disease examiner recorded his history 
of exposure to antiaircraft artillery fire without ear 
protection, that he suffered bilateral hearing loss and 
tinnitus since that time, and that the hearing loss continued 
to progress since discharge from service.  Regarding 
subjective complaints, the examiner reported he experienced 
ongoing disequilibrium and unsteadiness for many years but 
had not had frank dizziness or true vertigo.  There was no 
active ear disease and no infectious disease of the middle or 
inner ear shown on examination.  The diagnoses were severe to 
profound bilateral sensorineural hearing loss and moderate to 
severe, constant bilateral tinnitus.  The companion audiology 
examination showed a history of noise exposure from 
recreational shooting after military service until the 1970s, 
and the onset of tinnitus in 1955-1956.  The summary showed 
severe to profound sensorineural loss.

Statements dated in December 1996 from service comrades 
recalled no ear protectors being used or of being warned 
about hearing problems.  In March 1997, he restated his 
argument that the audiology test in service validated his 
reported complaint of tinnitus at the time, that his sworn 
testimony not being contradicted, should place the evidence 
in equipoise.

The veteran supplemented the record with an August 1994 
report for the Social Security Administration (SSA), from 
M.B., M.D.  The physician reported that the veteran appeared 
to suffer from Meniere's disease that resulted in a disabling 
bilateral sensorineural hearing loss and a fluctuating type 
of dizziness.  Dr. B stated that it was much more difficult, 
if not impossible, to determine at what date his vertigo 
impairment reached the necessary threshold.  The veteran 
stated that the report was made exclusively from VA records 
that included ENG reports.

A VA ear disease examination was conducted in November 1997.  
The physician noted that the claims file was made available a 
week prior to the date of the dictated report.  The physician 
indicated that there was evidence to concede that the veteran 
probably experienced true vertigo.  The physician stated that 
even with vertigo and hearing loss, it could not be said with 
any certainty that Meniere's syndrome is a proper diagnosis.  
He opined that it was possible that a vascular or autoimmune 
phenomenon supported the veteran's hearing and balance 
difficulties, since a brain tumor had been ruled out.  

The VA examiner noted that the limited service medical 
records made no mention of hearing loss, tinnitus, or inner 
ear difficulties, and that the January 1957 examination 
whispered voice and the audiometer recording indicated normal 
hearing.  The examiner stated that while it was reasonable to 
argue that the amount and type of noise exposure the veteran 
experienced in service might have resulted in some hearing 
loss or tinnitus, it was in no way imaginable that the 
experience would relate to his later progression of hearing 
loss and tinnitus, and the presently described balance 
difficulties.  It was the examiner's conclusion that, based 
upon the service record, the veteran's present difficulties 
could not be causally related to his period of active 
military service.

A VA audiologist also reviewed the claims folder in November 
1997 and opined regarding the likelihood that the veteran's 
hearing loss was attributable to noise exposure during 
service, but felt that it was impossible to state the exact 
degree of hearing loss so attributed, since he did not have 
audiometry results immediately following service.  It was the 
audiologist's opinion that, because of the veteran's age at 
the time of the 1992 VA audiogram, it was possible that a 
mild portion of his hearing loss was related to presbycusis.  
She recommended further consultation as to whether the 
hearing deterioration in the left ear could be attributed to 
Meniere's disease and to further "speculate" as to the 
amount of noise-induced hearing loss.  In summary, the 
audiologist stated that she could not determine whether the 
veteran had Meniere's disease and, if so, to what degree it 
affected his hearing.

In February 1998, the RO also requested an opinion from one 
of the clinicians named by the audiologist.  In March 1998, 
another VA clinician responded stating that as noted on a 
previous ear, nose, and throat examination, the veteran had 
normal hearing when he left the military service.  

In statements received from the veteran in April 1998, he 
asked for another hearing and expressed anger that his 
contentions were ignored and that misinformation had been 
presented.  He asserted that a VA physician's examination was 
"full of lies & errors" and that the examiner would not 
allow him to talk.  His lengthy indictment of the 
administrative process focused on the reports of the VA ear 
disease examiner mentioned previously, arguing the examiner 
wrote "false findings" and "false examination reports" for 
"purely mercenary reasons".  He asked that the reports be 
expunged from the record.  He continued to recite the various 
record entries regarding tinnitus, hearing loss, and vertigo 
as the basis to conclude that the record contained a 
preponderance of favorable evidence which VA had 
"suppressed" in deciding his various claims.  He stated 
that he would provide any additional evidence VA required.

The veteran's testimony in June 1998 contained further 
explanation of the previous history of noise exposure (T 1-
5).  He responded to the question regarding the Board's 
request for additional evidence by stating it was all in his 
records and he did not have any (T 8).  Regarding Meniere's 
disease he referred to medical texts and other evidence 
regarding the disease and was offered another examination 
(T 13-15, 20).  The additional evidence he submitted included 
information from the Health Reference Center, 2 
Otolaryngology, 2nd ed. and Diseases, 2nd ed. directed to 
Meniere's disease and other peripheral labyrinthine 
disorders.  In letters dated in June and July 1998 to the RO, 
he advised that he changed his mind regarding another 
examination.  He asserted that there was sufficient evidence 
to confirm his disorders.  He argued that VA knew that no 
doctor could make a definitive statement linking the cause to 
military service.  In response a VA letter informed him of 
the action that would be taken in light of his request to 
return the case to the Board.  However, in late July 1998 he 
wrote to the RO that he would accept another examination.

Additional text that supplemented written argument in July 
1998 included references from Mayo Clinic Family Health Book, 
Diagnostics, NIH Consensus Development Conference, and The 
Merck Manual (16th ed.), directed to Meniere's disease.  The 
written argument restated various references principally to 
vertigo and tinnitus, which he believed were "suppressed" 
in the adjudication of the claim.  His letter in August 1998 
elaborated on his long standing belief of false reporting of 
evidence, the significance in his mind of unsigned VA medical 
reports to support his mistrust of the adjudication process 
in his case.

The veteran added an August 1998 statement from a person who 
recalled that on his military separation examination he was 
not tested by audiometrics or whisper method even though 
being exposed to intense noise during duty in Vietnam.  The 
writer presumed that, since he did not request such testing, 
it was not given as a standard practice on separation from 
the military.

As a result of the Board remand in 1998, the RO obtained a 
record of SSA action, which, the veteran stated, was based 
exclusively on VA outpatient medical records.  There was 
information regarding his condition obtained in 1992 that 
noted the hearing in his right ear left him sometime in 1975, 
and that the left ear problem began in the latter part of 
1990.  He said that he had experienced balance problems since 
the first of the year.  An SSA psychology evaluation in late 
1992 contained essentially the same history.  The SSA 
decisions in 1994 and 1995 found the veteran had severe 
impairment due to hearing loss and Meniere's disease.

The RO sent him requests seeking relevant evidence regarding 
Meniere's disease and other claimed disorders, as well as 
authorization for the release of such information.  His 
letter in November 1998 in response stated that he had no 
additional information, but referred to the SSA decision, and 
advised that he did not recall a physician who treated him in 
the mid 1970s for hearing loss.  He then wrote the next month 
for an explanation regarding the need for certain 
examinations the Board requested.  He wrote to the VA 
Secretary early in 1999 stating that he saw no reason for re-
examination, since Meniere's disease and other disorders were 
well documented in the record.

VA examined the veteran in March 1999.  On the ear disease 
examination he recalled his exposure to artillery noise in 
service, going on sick call at one point because of "roaring 
tinnitus and hearing loss" in the left ear, and complaining 
of tinnitus at separation from service.  The claim in 1958 
was for the left ear with episodic roaring and otalgia was 
mentioned.  A report of frank spinning and vertigo, present 
by the 1970s was noted.  The report referred to the ENG 
findings and other studies, and the veteran's report of now 
being mildly dizzy all the time.  The examiner said that 
available records were gone over, but that the military 
audiometry was not located.  The pertinent impression after 
examination was profound bilateral sensorineural hearing loss 
with constant bilateral tinnitus and vertigo.

The examiner noted being told of a normal discharge audiogram 
in the presence of a history of roaring tinnitus, subjective 
hearing loss and balance problems.  The examiner opined that 
the veteran had some characteristics of progressive Meniere's 
disease, but other findings suggested focal degeneration in 
the temporal lobes such as can be seen in Alzheimer's and 
Pick's diseases.  The episodic nature and fluctuating hearing 
loss were characteristic, but the lack of demonstrable 
auditory recruitment, and rather consistent presence of frank 
otalgia, were not.  It was the examiner's opinion that 
definitive documentation for the veteran's service years was 
not found which would bear on the current inquiry.  The 
examiner stated that the onset of the vertigo-hearing loss-
tinnitus syndrome, possibly Meniere's, could not be 
documented with available records for the service years.  The 
examiner believed that to better clarify the present 
diagnosis would require neurological consultation and 
neuropsychological testing.

The VA audiology examination performed in early 1999 shows 
the veteran once again recalled tinnitus during service.  
According to the record, he reported dizziness and vertigo, 
but he could not recall the specific onset of dizziness or 
left ear hearing loss.  He said the right ear hearing loss 
was initially noticed in the 1970s.  The examiner reported 
moderately severe to profound loss of hearing sensitivity in 
the left ear, profound loss of hearing sensitivity in the 
left ear, poor speech recognition, and constant tinnitus in 
both ears. 

The record includes variously dated letters from the veteran 
to VA requesting records and the status of his claim.  VA 
advised him in June 1999 of the need for additional review of 
the record and examination.

The VA ear disease examiner's addendum in September 1999 
notes that several volumes of materials in the claims file 
were reviewed, to include the induction and separation 
examinations.  The examiner opined that the thresholds listed 
would be unusual in any adult and essentially impossible for 
someone who had been exposed to basic training in artillery 
fire.  It was the examiner's belief, in essence, that no 
valid conclusion could be drawn from the military discharge 
examination, since the reported hearing level unlikely 
represented actual hearing at the time.  The examiner also 
reported that tinnitus fluctuates in many individuals, but 
that that does not change its essential chronic nature.  The 
examiner also stated that there was a recognized tendency for 
hearing loss to fluctuate in Meniere's syndrome and other 
diseases.  The examiner stated that here there was a 
profound, essentially irreversible loss without an acute 
component.

The VA examiner's referral memorandum for a neurology 
consultation regarding Meniere's disease summarized the 
pertinent information from the available record.  The record 
shows that examinations were scheduled, and that the veteran 
did not appear for them.  The messages from a VA medical 
center indicate the veteran's request to reschedule had twice 
been accommodated but that he "refused to be seen" at the 
VA facility.  The message indicates his most important 
question was what would happen if he refused to be examined.  
In a November 1999 report of contact the RO was advised that 
he asked for the examinations to be rescheduled at a VA 
facility in Arizona, where he resided for the winter months.

In a December 1999 letter to the RO, the veteran asked to 
have the examinations rescheduled in Arizona, and to have the 
RO explain what would happen if he refused further 
examination.

In January 2000, the veteran wrote the RO that it had been 
decided that further examination was "not in my best 
interest" and that he declined further examination unless 
there was a VA regulation that "compels me to be examined".  
He asked the RO to provide the details of such a regulation 
if it existed.  In another letter dated in January 2000, he 
asked for a copy of the January 1957 audiometry findings 
which he believed the RO Decision Review Officer had 
forgotten to send him.  He quoted legal definitions of 
"withholding of evidence" and "fraudulent concealment".

The RO letter in March 2000 acknowledged the recent 
correspondence regarding the processing time in te veteran's 
appeal, and advised that action would be taken on the 
evidence available.  He was reminded of his recent decision 
not to undergo a scheduled examination, and advised regarding 
the duty to assist.  He supplemented the record in April 2000 
with 19 pieces of correspondence, variously dated from 1998 
to 2000, that he said he had determined were missing from his 
claims file.

The RO in March 2000 issued a supplemental statement of the 
case which noted that he had declined further examination.  
He did not advise the Board through more recent 
correspondence that he intended to change his decision 
regarding further examination.  Responding in April 2000 he 
asserted that service records were "fraudulently concealed" 
from him and VA examiners.  He had specific comments directed 
to claims for hearing loss and tinnitus.  Once again, in June 
2000, he argued regarding the significance of the hearing 
evaluation at separation from military service and the 
concealment of this evidence.

Opposing the VA Secretary's motion to vacate and remand the 
July 2000 Board decision for application of the Veterans 
Claims Assistance Act of 2000 (VCAA), the veteran argued that 
a remand was not in his best interest.  He argued that, in 
essence, medical opinions were sought to support a 
predetermined outcome, that evidence was removed, violation 
of privacy law and other applicable law and regulations 
occurred, and that the Secretary had ample opportunity to 
"confess error" and grant entitlement to service connection 
for Meniere's disease.

In response to the Court remand, the Board in October 2001 
informed the appellant that he could submit additional 
evidence and argument in support of the appeal.  His letters 
in response asked for certain service medical records.  The 
Board responded to his request.

In May 2002, the Board adjudicated and denied the veteran's 
service connection claim for Meniere's disease.  The veteran 
appealed that decision to the Court.

In February 2003, the veteran filed a motion opposing the 
appellee's (VA) motion for remand and to stay proceedings.  
He also filed additional motions pertaining to the 
identification of evidence and enjoining the Secretary for 
concealment of service medical records.  In an August 2003 
order, the Court denied the veteran's motions.

In March 2004, the Court issued an order vacating the Board's 
May 2002 decision and remanding it to the Board for 
readjudication.  Judgment was entered in April 2004.  The 
Court observed that section 5103(a), as amended by the VCAA 
and § 3.159(b), requires VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Essentially, it was found that the Board had failed to 
provide the veteran with compliant VCAA notice.  

In June 2004, the Board issued correspondence to the veteran 
informing him that the Board had received his case for 
readjudication and the issuance of a new decision following 
the Court judgment.  He was advised that he could submit 
additional evidence or argument and had 90 days to do so.

In August 2004, the veteran submitted additional argument and 
evidence in the form of a June 1997 medical statement of Dr. 
N, a specialist in otology.  The doctor commented that it 
certainly seemed like the veteran had a tremendous amount of 
noise exposure in the past.  He explained that a temporary 
threshold shift was indicative of inner ear damage, but was 
temporary and would normally recover completely or almost so, 
unless further noise exposure were to occur.  The doctor 
stated that the only reason he could imagine that the veteran 
would have tinnitus at the time of discharge without evidence 
of hearing loss was that perhaps the spectrum of hearing 
tested (frequencies) was limited and didn't include injured 
frequencies.  Dr. N stated that this was speculation and 
there was no way to prove it, but that this was somewhat of 
an indicator of problems to come later. 

In August 2004, the veteran also waived his right to have the 
case remanded to the RO for review of the evidence from Dr. 
N.  He certified that he did not have anything more to submit 
and wanted the Board to immediately proceed with the 
readjudication of his appeal.  

In December 2004, additional medical information obtained 
from the National Center for Biotechnology Information 
(NCBI), National Institutes of Heath (NIH) website, was added 
to the file.  This information pertaining generally to 
acoustic trauma and noise exposure and Meniere's disease, 
essentially indicating that post-traumatic Meniere's disease 
could manifest several years later.  

The most recent SSOC was issued in June 2005, in which the RO 
considered the evidence submitted in 2004.

III.  Pertinent Law and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection also may be permitted for various organic 
diseases of the nervous system on a presumptive basis as 
evidence warrants - diagnosis and manifestation thereof to a 
compensable degree within one year following discharge from 
active service.  Meniere's disease is deemed to be included 
in this category of diseases.  38 C.F.R. §§ 3.307, 3.309 
(2005).

IV.  Analysis

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran maintains that he developed Meniere's disease as 
a result of exposure to acoustic trauma and gunfire while in 
the Army.  His service medical records are entirely negative 
for complaints, findings, treatment, and, most significant, 
any diagnosis of Meniere's disease.  Similarly there was no 
indication of any neurological impairment or hearing loss 
either in service or at separation from service. 

The earliest post-service clinical indication of any 
neurological symptoms is shown by records dated in 1992, 
approximately 45 years after the veteran's separation from 
service.  At that time the veteran complained of symptoms 
including unsteadiness, vertigo, and dizziness.  A diagnosis 
of Meniere's disease was made in late 1992.  Since the 
initial diagnosis of Meniere's disease was made several 
decades after the veteran's discharge from service, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not applicable to the veteran, and do not provide a basis 
upon which service connection may be granted.

While there is no question that several medical 
professionals, including Dr. MB, identified that the veteran 
experienced significant symptoms of vertigo and of severe 
Meniere's disease, the critical inquiry is whether these 
manifestations are attributable to service.  The Board has 
reviewed the clinical evidence in order to ascertain whether 
an etiological relationship exists between the currently 
claimed Meniere's disease and service.  In this regard, the 
Board points out that Meniere's disease was not diagnosed at 
the time of a 1996 VA examination.  While both VA medical 
records dated from 1992-1996 and Social Security 
Administration records include reference to the veteran's 
symptoms of vertigo, dizziness and unsteadiness and include 
diagnoses of Meniere's disease resulting in impairment, again 
those records include no competent medical opinion indicating 
any etiological relationship between the claimed Meniere's 
disease and service.  

When evaluated by a VA doctor during an ear disease 
examination conducted in November 1997, the examiner 
explained that, while there was evidence to concede that the 
veteran probably experienced true vertigo, it could not be 
said with any certainty that Meniere's syndrome is a proper 
diagnosis.  He opined that it was possible that a vascular or 
autoimmune phenomenon supported the veteran's hearing and 
balance difficulties, since the presence of a brain tumor had 
been ruled out.  Similarly, when a VA audiologist reviewed 
the claims folder in November 1997 the audiologist stated 
that she could not determine whether the veteran had 
Meniere's disease and, if so, to what degree it affected his 
hearing.

When the veteran was examined again by VA in 1999, the 
examiner opined that the veteran had some characteristics of 
progressive Meniere's disease, but other findings suggested 
focal degeneration in the temporal lobes such as can be seen 
in Alzheimer's and Pick's diseases.  The episodic nature and 
fluctuating hearing loss were noted to be characteristic, but 
the lack of demonstrable auditory recruitment, and rather 
consistent presence of frank otalgia, were not.  It was the 
examiner's belief that definitive documentation from the 
veteran's military service was not found that would bear on 
the current inquiry.  The examiner stated that the onset of 
the vertigo-hearing loss-tinnitus syndrome, possibly 
Meniere's, could not be documented with available records for 
the service years.  The examiner believed that to better 
clarify the present diagnosis would require neurological 
consultation and neuropsychological testing.  As will be 
discussed herein, the veteran has refused undergoing that 
neurological evaluation.

Essentially, as pertains to the clinical evidence and 
competent medical findings and opinions of record, there is 
no preponderance of the evidence which favors the veteran's 
claim, nor is the evidence in relative equipoise; i.e,. there 
is no indication that it is at least as likely as not that 
the veteran's claimed Meniere's disease is etiologically 
related to service.  The Board points out that the June 1997 
medical statement of Dr. N. also fails to support that claim 
in that it neither contains a diagnosis of Meniere's disease 
nor discusses the etiology of this condition.  In fact, that 
medical opinion was apparently offered in support of the 
veteran's pending claim for bilateral hearing loss.

The veteran himself has repeatedly provided statements and 
given testimony to the effect that his currently manifested 
Meniere's disease is etiologically related to service.  The 
Board appreciates the sincerity of the appellant's belief in 
the merits of his claim.  However, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

The veteran has also provided statements and testimony to the 
effect that his claimed Meniere's disease initially 
manifested during service, as evidenced by his reported 
symptoms of dizziness and unsteadiness, which he maintains 
started in service and continued after his separation from 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a very lengthy, 45-year gap in evidence 
from the veteran's discharge from service in 1957 until his 
earliest reported symptoms associated with Meniere's disease, 
1992, and the veteran has not identified any treatment for 
Meniere's disease that he received during that time.  As 
indicated, no complaints, treatment, or diagnosis related to 
any neurological impairment or symptoms indicative of 
Meniere's disease are shown by the service medical records.  
In essence, the veteran's assertions of continuity and 
chronicity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against the claim).

Finally, the veteran has provided copious medical treatise 
evidence in support of the claim, largely pertaining to the 
effects of acoustic trauma and the development of Meniere's 
disease.  With regard to the medical treatise evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by any medical opinion of a medical 
professional.  Additionally, it fails to demonstrate with a 
degree of certainty the relationship between the VA treatment 
in question and the veteran's claimed condition.  For these 
reasons, the Board must find that the medical text evidence 
submitted by the appellant does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

The Board also feels the need to point out that the veteran 
has made a purposeful decision to fail to appear for 
scheduled VA examinations.  In this regard, the record 
reflects that the VA examiner's 1999 referral memorandum for 
a neurology consultation regarding Meniere's disease 
summarized the pertinent information from the available 
record.  The record shows that examinations were scheduled 
and that the veteran did not appear for them.  The messages 
from a VA medical center indicate the veteran's request to 
reschedule had twice been accommodated but that he "refused 
to be seen" at the VA facility.  In January 2000, the 
veteran wrote the RO that it had been decided that further 
examination was "not in my best interest" and that he 
declined further examination unless there was a VA regulation 
that "compels me to be examined".  He appeared for no VA 
examination thereafter.

While there is no VA regulation which "compels" the veteran 
to be examined, applicable regulatory provisions do provide 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  

The veteran's failure to report for scheduled VA examinations 
has impeded the development of a more complete record, which 
might have provided a basis for the Board to grant the claim 
on appeal.  As has been held by the Court of Appeals for 
Veterans Claims, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's 
efforts to date, it would be unreasonable to place a burden 
upon VA to turn up heaven and earth in an attempt to secure 
further cooperation from the claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

In essence, the currently diagnosed Meniere's disease has not 
been linked by competent evidence or opinion to the veteran's 
period of service, nor does other evidence on file indicate 
such a relationship.  The requirement of an evidentiary 
showing of such a relationship has been repeatedly reaffirmed 
by the U.S. Court of Appeals for the Federal Circuit, which 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.  Thus, in the absence of evidence establishing a 
nexus between the currently claimed Meniere's disease and 
service, service connection for Meniere's disease is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved. 


ORDER

Entitlement to service connection for Meniere's disease is 
denied.  


REMAND

The Board notes that the service connection claim for 
bilateral hearing loss has remained pending since the initial 
2000 Board remand of that claim.  However, the actions 
requested in that remand have never been undertaken.  A 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the actions requested in the 
original July 2000 remand with respect to the service 
connection claim for bilateral hearing loss are reissued 
herein.  


In the July 2000 remand, the Board observed that the record 
shows that VA examinations had produced conflicting opinions 
regarding the significance of the veteran's exposure to noise 
in service and his current hearing loss disability.  For 
example, one ear disease examiner stated the in-service 
exposure could not be ruled out as a factor in the 
sensorineural hearing loss, while another specialist seemed 
to indicate it was of no significance.  There was also the 
audiology assessment that found a nexus to service plausible 
for a portion of the veteran's hearing loss.  

The Board concluded in 2000 that there appeared to be a 
legitimate reason to have another medical review, to include 
examination if deemed necessary, in light of the conflicting 
competent evidence regarding the nature and etiology of the 
veteran's marked hearing impairment.  Accordingly, that 
action will be undertaken herein.  The Board notes that the 
veteran has at various times indicated his unwillingness to 
appear for a VA examination.  He is hereby advised of the 
consequences of any failure to report for a scheduled VA 
examination, in accordance with 38 C.F.R. § 3.655.  

To ensure full compliance with due process requirements and 
the duty to assist, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide the names, addresses, 
and approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his treatment 
for hearing loss.  After obtaining any 
necessary authorization or medical releases, 
the RO should request and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified whose records have not previously 
been secured.  Regardless of the veteran's 
response, the RO should secure all pertinent 
outstanding VA treatment records.


2.  The RO should contact the VA examiners 
who provided the previous medical opinions 
and ask that they provide the rationale for 
their respective opinions regarding the 
significance of the veteran's in-service 
noise exposure in the development of his 
current hearing disability.  (The Board notes 
that, since 2000, the evidence on file 
reflects that action was undertaken in this 
regard which was largely unsuccessful, as not 
all of the examiners could be located).  
Therefore, the RO should again attempt to 
complete this action to the extent possible, 
noting all unsuccessful attempts and securing 
any additional opinion for the record.  

3.  The RO should arrange for a review of the 
claims folder, preferably by a hearing 
disorder specialist, if available, who has 
not previously evaluated the claim, to 
include examination if deemed necessary, to 
determine the nature, extent of severity, and 
likely etiology of any hearing loss 
disability found. 

a.  If examination is deemed 
necessary, any further indicated 
special studies should be conducted.  
The claims file, to include a copy of 
this Remand, must be made available 
to and reviewed by the examiner prior 
and pursuant to conduction and 
completion of the examination, and 
the examination report must be 
annotated in this regard.  The 
examiner should receive any 
supplementary information provided by 
the VA clinicians who have examined 
the veteran previously in connection 
with this claim.  All pertinent 
complaints should be recorded and 
evaluated.


b.  The physician, after review of 
the claims file as supplemented by 
the additional evidence requested 
above, should be asked to provide an 
opinion as to whether it is at least 
as likely as not (i.e., to a degree 
of probability of 50 percent or more) 
that any hearing loss disorder found 
is related to the veteran's history 
of acoustic trauma in service.  The 
examiner should provide the rationale 
for all opinions expressed. 

c.  Any examination, if deemed 
necessary, should be scheduled at a 
VA facility convenient to the veteran 
capable of performing the requested 
examination.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of any performed 
examination, and required opinions to ensure 
that they are responsive to and in complete 
compliance with the directives of this Remand 
and, if they are not, the RO should implement 
corrective procedures to comply with the 
requirements of Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for 
hearing loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


